DETAILED ACTION

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  Walker (US 2006/0060730) discloses the physical structure of the inventive helical pile.  St. Onge (US 2007/0000187) discloses a pile having an anti-corrosive coating comprising epoxy or zinc.  Wilkins et al. (US 2008/0241399) discloses a sheet pile having an anti-corrosive coating comprising a zinc primer layer and a fusion bonded epoxy coating.  Lyublinski et al. (US 2015/0108148) discloses a storage tank having a water soluble zinc corrosion inhibitor and a volatile corrosion inhibitor on the underside thereof.  However, the prior art of record fails to disclose, teach or suggest – either alone or in combination – a helical pile having an anti-corrosive coating comprising the specific type, layering and thickness as explicitly recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/Primary Examiner, Art Unit 3619